DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2019, May 28, 2020, March 18, 2021 is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Claims 1-13 and 20 in the reply filed on March 11, 2021 is acknowledged.  The traversal is on the ground(s) that claim 14 is amended to now depend from claim1 and describes a method for fabrication the device of claim 1.  This is not found persuasive because as stated in the restriction of February 23, 2021 claims 1-13 and claims 14-19 would have separate status in their art based of the different classifications.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the anti-fuse unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination this will be interpreted as “the at least one anti-fuse unit”
Claim 2 recites the limitation "the anti-fuse unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination this will be interpreted as “the at least one anti-fuse unit”
Claim 3 recites the limitation "the anti-fuse unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination this will be interpreted as “the at least one anti-fuse unit”
Claim 6 recites the limitation "the anti-fuse unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination this will be interpreted as “the at least one anti-fuse unit”
Claim 7 recites the limitation "the anti-fuse unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination this will be interpreted as “the at least one anti-fuse unit”
	Claim 5 recites “the first electrode is a polysilicon plate, and/or the gate electrode is a polysilicon plate.”  It is unclear if the first electrode, the gate electrode or both are polysilicon plate.  For purposes of examination this will be interpreted as “the first electrode is a polysilicon plate and the gate electrode is a polysilicon plate.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Yamamoto (US 2018/0061755).
	Claim 1, Yamamoto discloses an anti-fuse (Para [0016]), comprising at least one anti-fuse unit (between 15 and 20 an anti-fuse is formed), the at least one anti-fuse unit comprises: 	a field-effect transistor (20C/16/10, gate electrode/impurity-containing layer/silicon substrate, Para [0019] – [0023], hereinafter, “transistor”) comprising a substrate (10, silicon substrate, Para [0019]), a first doped region (left 16, p+ region) , a second doped region (right 16 p+ region) and a gate electrode (20C, gate electrode, Para [0024]), wherein the first doped region, the second doped region, and the gate electrode are disposed on the substrate (left 16/right 16/20c are disposed on 10); and 	a first electrode (20a, gate electrode, Para [0024]) arranged on the substrate (20a is arranged on 10) and forming an anti-fuse capacitor with the substrate (Fig. 2 shows a capacitor formed from 20a to 16 of substrate 10), 	wherein the first electrode is connected to the first doped region (20a is connected to left 16 through contacts 31a/31e during breakdown Para [0024], [0029]), and is configured to break down the anti-fuse capacitor by voltage adjustment between the second doped region and the substrate (breakdown occurs in insulating film left 18 (labeled in Fig. 1B) under 20a through 31e which connects to right 16, Para [0029])  and write data to the anti-fuse unit (which occurs in a writing state, Para [0028] – [0031], or is configured to detect a current flowing through the second doped region by voltage adjustment for the gate electrode and determine whether data is written to the anti-fuse unit.	Claim 2, Yamamoto discloses (Fig. 2) the anti-fuse according to claim 1, wherein the at least one anti-fuse unit further comprises a first insulation layer (left 18 under 20a, labeled in Fig. 1B, gate 18 is disposed between 20a and 10).	Claim 3, Yamamoto discloses (Fig. 2) the anti-fuse according to claim 2, wherein the at least one anti-fuse unit further comprises a second insulation layer (right 18 under 20c, labeled in Fig. 1B, gate insulating film, Para [0029]), the second insulation layer is disposed between the gate electrode and the substrate (20c is disposed between 20c and 10).	Claim 4, Yamamoto discloses (Fig. 2) the anti-fuse according to claim 3.	The language, term, or phrase "wherein the second insulation layer and the first insulation layer are formed simultaneously" is directed towards the process of making a first and second insulation layer simultaneously.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “wherein the second insulation layer and the first insulation layer are formed simultaneously” only requires the second insulation and first insulation layer which does not distinguish the invention from Yamamoto, which teaches the structure as claimed.	Claim 5, Yamamoto discloses (Fig. 2) the anti-fuse according to claim 1, wherein the first electrode is a polysilicon plate (20a consists of 21 which is polysilicon, Para [0021]), and the gate 20c consists of 21 which is polysilicon, Para [0021]).	Claim 6, Yamamoto discloses (Fig. 2) the anti-fuse according to claim 1, wherein the anti-fuse unit further comprises a first metal connection hole (31e, contact, Para [0024]), the first doped region and the first electrode are connected by the first metal connection hole (during breakdown left 16 and 20a are connected by 31e, Para [0029] – [0030]).	Claim 7, Yamamoto discloses (Fig. 2) the anti-fuse according to claim 6, wherein the anti-fuse unit further comprises a second metal connection hole (31c, contact, Para [0024]) and a metal connection line layer (31c would be connected to a connection line for applying potential, Para [0024]), the second metal connection hole is configured to connect the second doped region to the metal connection line layer, or configured to connect the gate electrode to the metal connection line layer (31c connects 20c to potential line, Para [0024]).	Claim 8, Yamamoto discloses (Fig. 2) the anti-fuse according to claim 1, further comprising an isolation unit (14, shallow trench isolation, Para [0018]), the isolation unit is configured to isolate two adjacent anti-fuse capacitors from each other (Fig. 1A shows 14 would isolate adjacent gates that could form capacitors i.e. 20a/20d, 20d/20c, 20c/20b, and 20b/20a, Para [0018] – [0019]).	Claim 9, Yamamoto discloses (Fig. 2) the anti-fuse according to claim 8, wherein the anti-fuse comprises a plurality of anti-fuse units arranged in rows and columns to form an anti-fuse array, two rows or two columns of adjacently disposed anti-fuse capacitors in the anti-fuse array sharing one isolation unit (Fig. 1A shows 20a-20d forming anti-fuse arrangements in rows and columns in X-Y direction, 20a-20d share 14 for example, Para [0017], [0019]).	Claim 10, Yamamoto discloses (Fig. 2) the anti-fuse according to claim 8, wherein the isolation unit is a shallow trench isolation unit or a third doped region (14 is shallow trench isolation, Para [0018]).	Claim 11, Yamamoto discloses (Fig. 2) the anti-fuse according to claim 10, wherein a contact 14 and 20a is 18 which is gate insulating film labeled in Fig. 1B, Para [0020])	Claim 12, Yamamoto discloses (Fig. 2) the anti-fuse according to claim 1, wherein the substrate is a P-type substrate, the first doped region and the second doped region are both N-type doped; or the substrate is an N-type substrate, the first doped region and the second doped region are both P-type doped (10 is n-type and left/right 16 is p-type).	Claim 13, Yamamoto discloses (Fig. 2) the anti-fuse according to claim 1, wherein the substrate is connected to a fixed voltage (fixed voltage of 7 to 8V is applied between 10 and 20a, Para [0028]).	Claim 20, Yamamoto discloses (Fig. 1A-1B, and 2) a storage apparatus (Para [0031], gate electrodes 20 can be used to form storage system), comprising a plurality of anti-fuse units arranged in rows and columns to form an anti-fuse array (Fig. 1A, four anti-fuse elements are formed between each gate electrode 20, which are shown as rows in columns in the X-Y direction to form an array, Para [0022] , [0025]), wherein the anti-fuse unit comprises: 	a field-effect transistor (20C/16/10, gate electrode/impurity-containing layer/silicon substrate, Para [0019] – [0023], hereinafter, “transistor”) comprising a substrate (10, silicon substrate, Para [0019]), a first doped region (left 16, p+ region) , a second doped region (right 16 p+ region) and a gate electrode (20C, gate electrode, Para [0024]), wherein the first doped region, the second doped region, and the gate electrode are disposed on the substrate (left 16/right 16/20c are disposed on 10); and 	a first electrode (20a, gate electrode, Para [0024]) arranged on the substrate (20a is arranged on 10) and forming an anti-fuse capacitor with the substrate (Fig. 2 shows a capacitor formed from 20a to 16 of substrate 10), 	wherein the first electrode is connected to the first doped region (20a is connected to left 16 31a/31e during breakdown Para [0024], [0029]), and is configured to break down the anti-fuse capacitor by voltage adjustment between the second doped region and the substrate (breakdown occurs in insulating film left 18 (labeled in Fig. 1B) under 20a through 31e which connects to right 16, Para [0029])  and write data to the anti-fuse unit (which occurs in a writing state, Para [0028] – [0031], or is configured to detect a current flowing through the second doped region by voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819